212 F.2d 792
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.The RIVOLI MILLS, Inc., Respondent.
No. 12075.
United States Court of Appeals,Sixth Circuit.
April 21, 1954.

Petition for Enforcement of order of N.L.R.B.
A. Norman Somers, and Samuel M. Singer, Washington, D.C., for petitioner.
Frank A. Constangy, Atlanta, Ga., Harold M. Humphreys, Chattanooga, Tenn., for respondent.
Before ALLEN and McALLISTER, Circuit Judges, and STARR, District Judge.
PER CURIAM.


1
This case came on to be heard on petition for enforcement of an order of the National Labor Relations Board:


2
And it appearing that the findings of fact of the Board are supported by substantial evidence on the record considered as a whole:


3
It is adjudged and decreed that the order of the Board should be enforced.